Citation Nr: 1200924	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  11-26 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for multiple level degenerative disc disease of the spine. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1950 to July 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions in February 2011 and in March 2011 that denied service connection for multiple level degenerative disc disease of the spine.  The Veteran timely appealed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

A decision promulgated by the Board in June 2008 denied service connection for a left shoulder rotator cuff injury, and for left arm atrophy and intermittent sensation problems.  Recently, in July 2011, the Veteran submitted a statement from a certified physician assistant, dated in May 2007, attesting to a chronic condition afflicting the Veteran's left shoulder and arm.  It is unclear if the Veteran is attempting to reopen the previously denied claim of service connection.  Therefore, this matter is referred to the agency of original jurisdiction for clarification.


FINDING OF FACT

A clear preponderance of the evidence is against a finding that the Veteran has multiple level degenerative disc disease of the spine that is related to a disease or injury during active service, or is due to or aggravated by a service-connected disability.


CONCLUSION OF LAW

Multiple level degenerative disc disease of the spine was not incurred or aggravated in service; and is not proximately due to, or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a December 2010 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the December 2010 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of all available service treatment records and outpatient treatment records, and has arranged for a VA examination in connection with the claim on appeal-a report of which is of record and is adequate.  The opinion expressed therein is predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2011).  

The Veteran contends that his back problems had their onset during active service.  He stated that he was treated both in-service and post-service; and that physicians who had treated him in the 1950's and 1960's are either deceased or elderly, and their treatment records are no longer available.  He later was diagnosed with multiple level degenerative disc disease of the spine.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Service treatment records, dated in September 1951, reveal that the Veteran had a history of left kidney being torn loose in 1948, and that he now had occasional back pain.  In February 1952, the Veteran complained of low back pain, describing the ache as across the back at level of kidneys.  Physical examination at that time was negative, and a bed board was prescribed.  A report of medical examination at the time of the Veteran's separation from active service in July 1952 reveals a normal spine.

There is no competent evidence of arthritis of the spine in service or within the first post-service year.  

MRI scans of the Veteran's lumbar spine, dated in June 2002, reveal right perimedian/right posterolateral disc protrusion at L2-L3, likely compressing and irritating the right L3 nerve root; and degenerative disc changes at L3-L4, L4-L5, and L5-S1 with mild spondylotic left L4-L5 and L5-S1 neural foraminal narrowing.  These records document a current disability for VA purposes.

VA progress notes, dated in January 2008, reveal that the Veteran reportedly hurt his back about 1.5 months earlier; and that it was now improving.  The assessment was low back pain.

During a January 2011 VA examination, the Veteran reported that he had jumped out of the back of a "6 by" and was treated for back pain on one occasion in service.  He reportedly received chiropractic care intermittently since then, and no treatment since 2002.  The Veteran complained of low back soreness.  He reported no radiating pain, no radiculopathy, and no incapacitating episodes.  The examiner noted few post-service treatment records; and that the Veteran did have bowel surgery, with residuals unrelated to his back.  The Veteran's ability to walk was unlimited, and he had no history of falling or any other history of trauma or injury.  

Following examination in January 2011, the examiner opined that the Veteran suffered an acute and transitory low back strain or kidney issue in 1951; and that the in-service condition was not the current manifestation of his multiple level degenerative disc disease of the spine.  In support of the opinion, the examiner noted that the Veteran's separation examination was completely negative; and that there were no treatment records from 1952 until 2002 that mentioned any chronic low back disability.  The examiner added that the Veteran's in-service treatment for low back strain was a soft tissue inflammation, and had nothing to do with the pathological process of osteoarthritis or age-related degenerative changes.  The examiner opined that it was much more likely that the MRI findings are age-related osteoarthritis.  The examiner concluded that the Veteran's current multiple level degenerative disc disease was not caused by or related to his acute and transitory back condition in 1951.

In March 2011, the Veteran submitted a medical statement from a certified nurse practitioner, who had reviewed the Veteran's military records and his medical records.  The nurse practitioner opined that it is at least as likely as not that the Veteran's current back problems are related to the problems experienced in active service.  No rationale for the opinion was provided.
 
When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The January 2011 examination report weighs against a finding that multiple level degenerative disc disease of the spine is related to disease or injury in active service.  In fact, the January 2011 examiner explained that the Veteran's sole treatment in active service for low back soft tissue inflammation had nothing to do with the pathological process of osteoarthritis or age-related degenerative changes.  The Board finds the January 2011 examination report is factually accurate, fully articulated, and contains sound reasoning.  Therefore, the January 2011 examination report is afforded significant probative value.  

The Board also has considered the medical opinion provided by the Veteran's treating nurse practitioner in March 2011.  However, the Board finds the opinion of the January 2011 VA examiner, which is based on the results of physical examination and testing, and supported by rationale, to be more probative than the March 2011 medical opinion that is without supporting rationale.  Nor is there evidence of arthritis of the spine within the first post-service year.  Hence, a basis for compensation is not established.  

The Board finds the January 2011 examiner's opinion to be persuasive in finding that the current multiple level degenerative disc disease of the spine is more likely due to age-related osteoarthritis.  While the Veteran contends that the onset of his current multiple level degenerative disc disease of the spine was in active service, he is not shown to have the medical expertise to diagnose or determine the etiology of any current spinal disability.  Nor is he shown to be competent to render an opinion as to the nature of his underlying back problems.  The Board recognizes that he is competent to report the onset of symptoms in service, and that he experienced regular back problems since service.  To this extent, his reports are of some probative value.  Ultimately, however, the Board places far more probative weight on the opinion of the VA examiner, who considered the Veteran's complaints, but also considered the nature of the complaints documented in service, as well as the results of recent diagnostic studies showing the current nature and severity of his back disability.  

Lastly, in November 2010, the Veteran also contended that his back problems were connected to a skiing accident in which he sustained injuries during active service in 1951.  During a November 2007 VA examination, the Veteran described the skiing accident and injuries sustained to his left shoulder, left arm, and left hand.  He did not report any back problems or injuries sustained to his back at the time.  The Board finds statements made directly to health care providers during the course of examination to be inherently more credible than those offered years later.  Thus, to the extent that the Veteran is now implying that he experienced an injury to his back during that skiing accident, the Board finds his assertion not credible.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for multiple level degenerative disc disease of the spine.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for multiple level degenerative disc disease of the spine is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


